Citation Nr: 1234716	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  11-14 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right elbow injury.  

2.  Entitlement to service connection for a low back disability, including degenerative disc disease.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1972 rating decision of the RO in St. Paul, Minnesota, which, in relevant part, denied the Veteran's right elbow and low back disability claim and on appeal from a December 2009 rating decision which denied service connection for a right hip disability.  The right knee disability claim arises from a May 2011 rating decision.  

The Veteran's original low back disability claim has remained pending since 1972 because he submitted a timely Notice of Disagreement in March 1973.  The RO required the Veteran to reopen the right elbow claim, determining that the March 1972 rating decision had become final as to that issue.  See 38 U.S.C.A. § 5108 (West 2002); see also 38 C.F.R. § 3.156 (2011).  The Veteran's March 1973 Notice of Disagreement discussed both his low back and right elbow claims.  The Board concludes that this Notice of Disagreement was sufficient to prevent finality from attaching to the right elbow claim.  The Board considers the claim as arising from his original filing.  Reopening will not be required.  See id.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at a September 2012 videoconference hearing.  A transcript has been associated with the file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the Veteran's claims for additional development.  The Veteran contends, in essence, that he has back, right elbow and right hip disabilities as a result of being knocked off a flatbed truck during service.  

The Veteran was seen for a September 2011 VA examination for his low back, right elbow and right hip disabilities.  The examiner took the Veteran's history and provided a full examination.  The examiner indicated that the back, right elbow and right hip disabilities were not at least as likely as not related to service.  In coming to this conclusion, the examiner indicated that he had no medical documentation of any injury related to falling from a truck in the military and a normal separation examination report with no history of back, elbow or hip problems.  

The mere absence of contemporaneous medical records does not render the Veteran incompetent or incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Opinions based on the mere absence of contemporaneous medical records are not adequate for ratings purposes.  See id.  It appears that the examiner violated the rule of Buchanan by ignoring the lay statements from the Veteran, his wife and his friend A.J. regarding service due to the lack of in-service records.  The Board cannot accept this opinion as adequate.  The Board remands for a new VA examination to obtain an adequate medical opinion.

The Veteran has also requested that his VA treatment records be associated with the claims file.  During his testimony before the undersigned, the Veteran indicated that he began seeking treatment in the mid 1970's at Minneapolis and St. Cloud.  The Board notes that the Social Security Administration file obtained during the course of appeal has VA treatment records from 1982 to 1994.  These are simply not sufficient to cover the period requested by the Veteran.  The Board remands to obtain the Veteran's VA treatment records from the mid 1970's to the present.

The Veteran filed a claim for service connection for a right knee disability which was denied in June 2010, January 2011 and May 2011 rating decisions.  The Veteran has filed a May 2011 VA Form 9 indicating that he wanted to appeal, in relevant part, the right knee disability claim.  The Board takes the Form 9 as a Notice of Disagreement as to the right knee disability claim.  The claim must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain the Veteran's VA treatment records from the VAMCs at Minneapolis and St. Cloud from 1975 to the present.  Efforts must include searches for retired or archived records.

2.  After obtaining the above VA records or determining they are not available, schedule the Veteran for appropriate examination to determine the nature and etiology of his currently diagnosed low back, right hip and right elbow disorders.  The examiner should review the contents of the entire claims files, and obtain relevant history from the Veteran.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

Following the examination, the examiner should express opinions whether it is at least as likely as not that any currently manifested low back, right hip or right elbow disability is causally related to event(s) during service, including falling off a flatbed truck. 

The examiner's attention is directed toward the Veteran's report of an inservice back injury in approximately 1956 or 1957 and the supporting lay statements from his wife and from A.J. 

The examiner is reminded that the mere absence of contemporaneous medical records does not render the Veteran incompetent or incredible as to the in-service injury.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Then, the RO should readjudicate the back, right hip and right elbow claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4.  Provide the Veteran with a statement of the case as to the issue of service connection for a right knee disability.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

